Citation Nr: 1521497	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to Department of Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had verified active duty service from January 1964 to December 1966.  Evidence on file indicates that he also served in the Army National Guard.  He died in June 1992.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 letter from the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The surviving spouse of a veteran is entitled to receive VA improved nonservice-connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j) (West 2002), or, at the time of death, was receiving or entitled to receive compensation for a service-connected disability based on service during a war.  See 38 U.S.C.A. § 1541(a) (2014). 

The award of death pension benefits is dependent upon annual income and net worth.  Generally, payments of any kind from any source shall be counted as income during the 12 month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272 (2014).  Such exclusions from income include unreimbursed medical expenses.  The appellant's claim has been denied on the basis that her annual income exceeds the maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 1543 (West 2002 & Supp. 2014); 38 C.F.R. § 3.3 (2014).  In this regard, the Board notes the appellant has not submitted any recent evidence concerning her current financial status.  The most recent evidence regarding her financial status was submitted in December 2010, which is more than four years ago.  Moreover, although the appellant refered to her many health problems and provided a list of medication that she was taking in a statement received by VA in December 2010, there is no documentation on her unreimbursed medical expenses.  There is also a question as to whether the appellant has had an adopted child during the appeal period, which could affect her claim to death pension benefits.  In light of the above, additional development is warranted in this case prior to Board adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant will be requested to provide evidence, such as an adoption decree, to show that she had an adopted child during the appeal period.

2.  The appellant will be requested to submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year for which she seeks VA nonservice-connected death pension benefits.

3.  After the development requested above has been completed to the extent possible, the Pension Center will again review the record, including evidence added to the record after the issuance of the August 2011 Statement of the Case, and readjudicate the claim.  If the decision remains adverse to the appellant, she should be furnished a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

